ORDER

PER CURIAM.
Leslie Leroy Orton (“Driver”) appeals from the trial court’s judgment convicting him of driving while intoxicated, Section 577.010, RSMo 2004, and sentencing him to one-hundred and twenty days in jail. On appeal, Driver argues the trial court erred in: (1) sustaining State’s objection to defense counsel’s opinion regarding Driver’s speech at trial; and (2) finding him guilty of driving while intoxicated because there was insufficient evidence to prove this beyond a reasonable doubt.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. The parties *787have been furnished with a memorandum for their purposes only explaining the reasons for this order affirming the judgment pursuant to Rule 30.25(b).